                     UNITED STATES DISTRICT COURT

                          DISTRICT OF HAWAII

UNITED STATES OF AMERICA,              CR 10-00923(01) LEK


                  Plaintiff,

     vs.

SIMETA E. TAULUA,

                  Defendant.


            ORDER TRANSMITTING MOTION SEEKING CERTIFICATION
            OF SECOND OR SUCCESSIVE 28 U.S.C. § 2255 MOTION
                AND DENYING CERTIFICATE OF APPEALABILITY

             On May 17, 2012, Defendant Simeta E. Taulua, Jr.

(“Taulua”) was sentenced to 235 months of imprisonment and five

years of supervised release for one count of conspiracy to

distribute, and to possess with intent to distribute, fifty

grams or more of methamphetamine.      [Minutes, filed 5/17/12 (dkt.

no. 172); Judgment in a Criminal Case (“Judgment”), filed

5/21/12 (dkt. no. 175).]       Taulua did not file an appeal from the

Judgment.    In light of Amendment 782 to the United States

Sentencing Guidelines (“Amendment 782”), Taulua’s term of

imprisonment was subsequently reduced to 191 months.         [Order

Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C.

§ 3582(c)(2) (“Sentence Reduction Order”), filed 4/14/15 (dkt.

no. 227).]
          On August 24, 2015, Taulua filed a Motion under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a

Person in Federal Custody (“§ 2255 Motion”).1    [Dkt. no. 229.]

The § 2255 Motion was denied in an order filed on January 26,

2016 (“1/26/16 § 2255 Order”).    [Dkt. no. 240.]   On March 7,

2016, Taulua filed a motion for reconsideration of the 1/26/16

§ 2255 Order.   [Dkt. no. 244.]   The motion for reconsideration

was denied on May 9, 2016.   [Dkt. no. 255.]    Also on March 7,

2016, Taulua filed a notice of appeal from the Sentence

Reduction Order.   [Dkt. no. 245.]    The Ninth Circuit dismissed

the appeal as untimely.    [Order, filed 8/3/16 (dkt. no. 273)

(noting the appeal appeared to be untimely and directing Taulua

to either file a motion for voluntary dismissal or show cause

why the appeal was timely); Order, filed 8/11/16 (dkt. no. 275)

(granting Taulua’s motion to voluntarily dismiss the appeal).]

          On June 6, 2016, Taulua filed a notice of appeal from

the Judgment.   [Dkt. no. 260.]   The Ninth Circuit also dismissed

that appeal as untimely.   [Order, filed 6/9/16 (dkt. no. 263);

Order, filed 6/23/16 (dkt. no. 269).]    Taulua has also filed

other appeals that are not relevant to the motion currently

before this Court.




     1 Taulua has been proceeding pro se since the filing of the
§ 2255 Motion.


                                  2
I.   February 3, 2020 Motion

            On February 3, 2020, Taulua filed a document titled

“‘Motion for a Writ of Habeas Corpus . . . to Vacate, Set Aside

or Correct Sentence Pursuant to 28 U.S.C. § 2255’” (“2/3/20

Motion”).   [Dkt. no. 331.]   28 U.S.C. § 2255 states, in

pertinent part:

            (a) A prisoner in custody under sentence of a
            court established by Act of Congress claiming the
            right to be released upon the ground that the
            sentence was imposed in violation of the
            Constitution or laws of the United States, or
            that the court was without jurisdiction to impose
            such sentence, or that the sentence was in excess
            of the maximum authorized by law, or is otherwise
            subject to collateral attack, may move the court
            which imposed the sentence to vacate, set aside
            or correct the sentence.

            (b) Unless the motion and the files and records
            of the case conclusively show that the prisoner
            is entitled to no relief, the court shall cause
            notice thereof to be served upon the United
            States attorney, grant a prompt hearing thereon,
            determine the issues and make findings of fact
            and conclusions of law with respect thereto. If
            the court finds that the judgment was rendered
            without jurisdiction, or that the sentence
            imposed was not authorized by law or otherwise
            open to collateral attack, or that there has been
            such a denial or infringement of the
            constitutional rights of the prisoner as to
            render the judgment vulnerable to collateral
            attack, the court shall vacate and set the
            judgment aside and shall discharge the prisoner
            or resentence him or grant a new trial or correct
            the sentence as may appear appropriate.

The 2/3/20 Motion argues Taulua is entitled to § 2255 relief

because: this Court abused its discretion and committed errors


                                  3
of law during the Amendment 782 sentence reduction process; and

he is actually innocent of the charge he was convicted of.2

Section 2255(h) states:

          A second or successive motion must be certified
          as provided in [28 U.S.C. §] 2244 by a panel of
          the appropriate court of appeals to contain–

               (1) newly discovered evidence that, if
               proven and viewed in light of the evidence
               as a whole, would be sufficient to establish
               by clear and convincing evidence that no
               reasonable factfinder would have found the
               movant guilty of the offense; or

               (2) a new rule of constitutional law, made
               retroactive to cases on collateral review by
               the Supreme Court, that was previously
               unavailable.

In light of the procedural history of this case, this Court

liberally construes Taulua’s 2/3/20 Motion as a motion for

certification of a second or successive § 2255 Motion.   Cf.

United States v. Seesing, 234 F.3d 456, 462 (9th Cir. 2000)

(“Pro se complaints and motions from prisoners are to be

liberally construed.”).




     2 The Court notes that Taulua previously raised these
arguments in a motion that was construed as a second or
successive § 2255 motion. See order, filed 11/12/19 (dkt.
no. 330), at 3-4 (summarizing arguments in a motion filed on
10/1/19 and construing the motion as a second or successive
§ 2255 motion). According to the Ninth Circuit’s electronic
case filing system, Taulua’s application to file a second or
successive § 2255 motion was denied on January 13, 2020.


                                4
II.   Certificate of Appealability

           To the extent the instant Order can be construed as

denying relief sought in the 10/1/19 Motion and/or the 10/4/19

Motion, this Court must determine whether Taulua is entitled to

a certificate of appealability.   This district court has stated

that:

                In dismissing a § 2255 motion, the court
           must also address whether [defendant/petitioner]
           should be granted a certificate of appealability
           (“COA”). See R. 11(a), Rules Governing Section
           2255 Proceedings (providing that “[t]he district
           court must issue or deny a certificate of
           appealability when it enters a final order
           adverse to the applicant”). A COA may issue only
           if the petitioner “has made a substantial showing
           of the denial of a constitutional right.” 28
           U.S.C. § 2253(c)(2).

                “The standard for a certificate of
           appealability is lenient.” Hayward v. Marshall,
           603 F.3d 546, 553 (9th Cir. 2010) (en banc),
           overruled on other grounds by Swarthout v. Cooke,
           562 U.S. 216 (2011). The petitioner is required
           to demonstrate only “that reasonable jurists
           could debate the district court’s resolution or
           that the issues are adequate to deserve
           encouragement to proceed further.” Id. (citation
           and internal quotation marks omitted). The
           standard “requires something more than the
           absence of frivolity, but something less than a
           merits determination.” Id. (internal quotation
           marks omitted).

                The court carefully reviewed [the
           defendant/petitioner’s] assertions and gave him
           every benefit by liberally construing them.
           Based on the above analysis the court finds that
           reasonable jurists could not find the court’s
           rulings debatable.



                                  5
Malivao v. United States, CR 13-00885 LEK/CV 17-00358 LEK, 2018

WL 6834704, at *7 (D. Hawai`i Dec. 28, 2018) (some alterations

in Malivao) (some citations omitted).       Reasonable jurists would

not find that the rulings in this Order regarding Taulua’s

2/3/20 Motion are debatable.     A certificate of appealability

therefore will not be issued.

                               CONCLUSION

           On the basis of the foregoing, Taulua’s “‘Motion for a

Writ of Habeas Corpus . . . to Vacate, Set Aside or Correct

Sentence Pursuant to 28 U.S.C. § 2255,’” filed February 3, 2020,

is LIBERALLY CONSTRUED as a motion for certification of a second

or successive 28 U.S.C. § 2255 motion.

           This Court HEREBY TRANSMITS Taulua’s 2/3/20 Motion to

the Ninth Circuit Court of Appeals for consideration.      This

Court DIRECTS the Clerk’s Office to provide the Clerk of Court

for the Ninth Circuit with a copy of the 2/3/20 Motion and this

Order.   In addition, this Court DENIES a certificate of

appealability.

           IT IS SO ORDERED.




                                   6
          DATED AT HONOLULU, HAWAI`I, February 21, 2020.




UNITED STATES OF AMERICA VS. SIMETA E. TAULUA, JR.; CR 10-
00923(01) LEK ORDER TRANMITTING MOTION SEEKING CERTIFICATION OF
SECOND OR SUCCESSIVE 28 U.S.C. § 2255 MOTION AND DENYING
CERTIFICATE OF APPEALABILITY




                                7
